Citation Nr: 1726953	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-27 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied service connection for a lumbar spine disability.

The Veteran testified before the undersigned at an April 2017 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his back in service and that he has a current back disability related to his in-service injuries.  Specifically, he has reported that he fell and injured his back on two occasions in service and was treated at Ft. Jackson and Ft. Irwin.  Service treatment records confirm that he presented for treatment at Moncrief Army Hospital at Ft. Jackson in January 1980 after he fell in the bathroom and injured his back.  Examinations revealed tenderness at L3-L4, x-rays of the lumbosacral spine were normal, and diagnoses of musculoskeletal pain and back pain were provided.  The Veteran contends that back and right lower extremity neurological symptoms have persisted ever since the in-service back injuries.

A VA back examination was conducted in September 2012 and the Veteran was diagnosed as having herniated nucleus pulposus with laminectomy and discectomy, residual radiculopathy of the right lower extremity, and degenerative joint disease of the lumbar spine.  In the medical opinion portion of the examination report, the physician who conducted the examination indicated both that the Veteran's claimed back disability was likely ("at least as likely as not"/ "50 percent or greater probability") and not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that there was no documentation that the Veteran had any baseline low back disability or chronicity resulting from service.  Also, his current weakness and numbness is a residual from his back disability and stems from a 2006 back injury (which is noted in a January 2009 VA neurosurgery consultation note).  There was no documented evidence that the Veteran had any weakness or loss of ankle reflex prior to 2006.

The September 2012 opinion is insufficient because although the rationale that accompanies the opinion alludes to a conclusion that the Veteran's current low back disability is not related to service, the examiner initially provided contradictory opinions that the claimed back disability was both likely and not likely related to service.  Moreover, despite the fact that the examiner noted that there was no documented evidence of any weakness or loss of ankle reflex prior to 2006, the examiner did not acknowledge or discuss VA treatment records dated in 2000 which reflect that the Veteran was experiencing decreased sensation in his right lower extremity.  Hence, the Board finds that a remand is necessary to obtain an addendum opinion that addresses the etiology of the Veteran's current back disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159 (c)(4).

The Veteran has reported that he was treated at Fort Irwin in June 1981 after he sustained a back injury while participating in desert training.  His service treatment records do not currently include any records pertaining to this treatment.  Therefore, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records from Ft. Irwin, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) as regards requests for records from Federal facilities.

Also, the Veteran implied during the April 2017 hearing that he may have initially sought VA treatment at the VA Medical Center in Indianapolis, Indiana (VAMC Indianapolis) in 1986.  The records from this facility that are in the claims file are only dated from February to March 2000.  Hence, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Finally, the Veteran reported in an October 2008 statement (VA Form 21-4138) that he received treatment for a back disability from Dr. Sanford.  When VA becomes aware of private treatment records it will specifically notify the claimant of the records and ask for a release to obtain the records.  If the claimant does not provide the release, VA should ask the claimant to obtain the records.  38 C.F.R. § 3.159  (e)(2).  These steps have not been taken with regard to any relevant treatment records from Dr. Sanford.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact Ft. Irwin, the National Personnel Records Center, and/or any other appropriate depository(ies) and request all of the Veteran's available service treatment records (including records of the Veteran's treatment for a back injury at Ft. Irwin in June 1981).  Specifically request records of any treatment reported by the Veteran.

If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA's adjudication manual, M21-1.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a back disability from Dr. Sanford (see the October 2008 VA Form 21-4138) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from VAMC Indianapolis dated since June 1981; 

(b)  all records contained in the Houston Vista electronic records system and dated since August 2012; and 

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's current back disability.  Only arrange for the Veteran to undergo further examination by an appropriate physician if one is deemed necessary in the judgment of the individual designated to provide the opinion.

The opinion provider should identify all back disabilities that have been diagnosed since approximately September 2008 (even if the disability is currently in remission or has completely resolved) and answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back injuries in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any back disability diagnosed since approximately September 2008, the Veteran's back injuries in service (to include the January 1980 injury from a fall in the bathroom and the Veteran's reported fall while performing desert training in June 1981), and the Veteran's reports of back and lower extremity neurological problems in service and in the years since service.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of continuing back and lower extremity neurological symptoms in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for lower extremity neurological problems or a specifically claimed back injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

6.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since an October 2012 statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




